DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amendments to the Claims
Claim 19 and 20 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art does not sufficiently teach or suggest the claimed limitations in their entirety as presented in the current application.  In this regard, it is noted that Applicant’s amendments and the related arguments regarding the deficiencies of the asserted prior art (9/29/2021, pages 7-8 of the Remarks) are found to be persuasive.
	
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JEFFREY C BOOMER/
	Primary Examiner, Art Unit 3619